DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 09 March 2021.  In view of this communication, claims 1-7 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 09 March 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Tubular Linear Motor with Improved Thrust.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 6, and 7 recite the limitation that the yoke is “formed by a magnetic body… formed of a magnetic body” in lines 2-3.  It is unclear how many magnetic bodies are intended to have been recited by this limitation.  Since only one yoke, made up of only one magnetic body, is disclosed in this application, this limitation has been interpreted as meaning only that the yoke is formed from magnetic material.  
Claim 4-7 recite multiple instances of the limitation “the tubular member”.  There is insufficient antecedent basis for this limitation in the claims.  
Claims 4, 6, and 7 recite the limitation “a south magnetic pole” in line 4.  Since this term is previously recited in claim 1, it is unclear whether this term is intended to recite an additional south magnetic pole, or refer back to that which was previously recited.
Claim 4 recites the fifth and sixth permanent magnets having “a smaller diameter than the first permanent magnet and has a south pole on the first permanent magnet side” in the last five lines of the claim.  The terms “first” permanent magnet in these limitations appears to have been intended to refer to the “fourth” permanent magnet of the south pole, not the first permanent magnet of the first pole.  As written, the facing of the south pole of each fifth and sixth magnet does not match the disclosure of the application.  Thus, clarification is required.  
Claims 6 and 7 recite “seventh”, “eighth”, “ninth”, and “tenth” permanent magnets, but do not recite first through sixth permanent magnets.  It is unclear whether the recitation of a seventh, or subsequent, permanent magnet implies the presence of first through sixth magnets, or if the numerical designation is purely arbitrary.  Clarification is required.  For the time being, these numerical designations are interpreted as being arbitrary, and merely serve to distinguish between the different magnets rather than to require any particular order (i.e. the presence of a “seventh” or subsequent magnet does not require first through sixth magnets unless they are explicitly recited)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Watanabe (US 2003/0132672 A1), hereinafter referred to as “Watanabe”.
Regarding claim 1, Watanabe discloses a tubular linear motor (fig. 2-4, 18-19; ¶ 0035-0036) comprising: 
a core [11] having a plurality of teeth [66] having a tubular shape and provided on an outer periphery at equal intervals in an axial direction (fig. 19; ¶ 0037, 0076); 
winding wires [12] of three phases of U-phase, V-phase, and W-phase mounted in slots between the teeth [66] of the core [11] (fig. 4B, 19; ¶ 0037, 0076); and 

    PNG
    media_image1.png
    319
    707
    media_image1.png
    Greyscale

a field magnet [21] having a tubular shape, in which the core [11] is inserted inward so as to be movable in the axial direction, and a north magnetic pole [21n] and a south magnetic pole [21s] are alternately disposed on an inner periphery side in the axial direction (fig. 4B; ¶ 0038-0039), 
wherein the field magnet [21] has a yoke [65] or an air gap between the magnetic poles [21n,21s] in the axial direction (fig. 18; ¶ 0075), and 
the tubular linear motor has a two-pole 6n slot structure in which 6n slots are facing two poles, provided that n is an integer of 1 or more (fig. 4B; ¶ 0038; the lengths of the permanent magnets are set to be “three times the length of the coils 12”, making every two magnets/poles equal in length to six coils/slots).
Regarding claim 2, Watanabe discloses the tubular linear motor according to claim 1, as stated above, further comprising a back yoke [22] having a tubular shape on an outer periphery of the field magnet [21] (fig. 4A, 4B; ¶ 0038).
Regarding claim 3, Watanabe discloses the tubular linear motor according to claim 1, as stated above, wherein a length of the core [11] in the axial direction is equal to a length of a two-magnetic pole pitch of the field magnet [21] (fig. 4B; ¶ 0038; a length of six coils along the core is equal to the lengths of two poles of the field magnet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (JP 2010-063201 A), hereinafter referred to as “Nakayama”.
Regarding claim 4, Watanabe discloses the tubular linear motor according to claim 1, as stated above, wherein the yoke [65] is formed by a magnetic body [65] of the tubular member [12,65] formed of a magnetic body [65] (fig. 18; ¶ 0075; the tubular member, as best interpreted, is comprised of the yoke [65] shown in fig. 18 and the back yoke [12] shown in fig. 4B), 
the north magnetic pole [21n] and a south magnetic pole [21s] are embedded in thickness of the tubular member [12,65] (fig. 18; the magnets are held within the radial extents of the tubular member), 
the north and south magnetic poles including annular permanent magnets (fig. 4A). 
Watanabe does not disclose the north and south poles including the magnet arrangements as recited.
Nakayama discloses a linear motor comprising coils [7] formed on a core [6] opposed to a field magnet [12,13] formed in a tubular member [14] (fig. 1-2; ¶ 0012-0013), the north magnetic pole [1-3] and a south magnetic pole [4-6] are embedded in thickness of the tubular member [14] (fig. 11), 
the north magnetic pole [1-3] includes: 
a first permanent magnet [1] having a north pole on an inner periphery; 
a second permanent magnet [2] and a third permanent magnet [3] that are provided on both sides of the first permanent magnet [1] in the axial direction, 
the second permanent magnet [2] has a smaller diameter than the first permanent magnet [1] and has a north pole on the first permanent magnet [1] side, and 
the third permanent magnet [3] has a smaller diameter than the first permanent magnet [1] and has a north pole on the first permanent magnet [1] side (fig. 11; ¶ 0052-0053; each pole is comprised of one radially polarized magnet at a greater distance from the coils and two axially polarized magnets at a smaller distance from the coils), 

    PNG
    media_image2.png
    256
    594
    media_image2.png
    Greyscale

the south magnetic pole [4-6] includes: 
a fourth permanent magnet [4] having a south pole on an inner periphery; and 
a fifth permanent magnet [5] and a sixth permanent magnet [6] that are provided on both sides of the fourth permanent magnet [4] in the axial direction, 
the fifth permanent magnet [5] has a smaller diameter than the [fourth] permanent magnet [4] and has a south pole on the [fourth] permanent magnet [4] side, and 
the sixth permanent magnet [6] has a smaller diameter than the [fourth] permanent magnet [4] and has a south pole on the [fourth] permanent magnet [4] side (fig. 11; ¶ 0052-0053; each pole is comprised of one radially polarized magnet at a greater distance from the coils and two axially polarized magnets at a smaller distance from the coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the annular magnets of Watanabe as separate first through sixth permanent magnets, arranged in a Halbach array, as taught by Nakayama, in order to produce a periodic magnetic field approximating a sine wave thereby reducing cogging thrust and flux losses (¶ 0016-0017 of Nakayama).
Regarding claim 7, Watanabe discloses the tubular linear motor according to claim 1, as stated above, wherein the yoke [65] is formed by a magnetic body [65] of the tubular member [12,65] formed of a magnetic body [65] (fig. 18; ¶ 0075; the tubular member, as best interpreted, is comprised of the yoke [65] shown in fig. 18 and the back yoke [12] shown in fig. 4B), 
the north magnetic pole [21n] and a south magnetic pole [21s] are embedded in thickness of the tubular member [12,65] (fig. 18; the magnets are held within the radial extents of the tubular member), 
the north and south magnetic poles including annular permanent magnets (fig. 4A). 
Watanabe does not disclose the north and south poles including the magnet arrangements as recited.
Nakayama discloses a linear motor comprising coils [7] formed on a core [6] opposed to a field magnet [12,13] formed in a tubular member [14] (fig. 1-2; ¶ 0012-0013), the north magnetic pole [9] and a south magnetic pole [10] are embedded in thickness of the tubular member [14A] (fig. 12), 
 
    PNG
    media_image3.png
    231
    607
    media_image3.png
    Greyscale

the north magnetic pole [9] includes: 
a ninth permanent magnet [9] that is a permanent magnet having an arc shape in cross section with a [distance from the coils] increasing toward a center in the axial direction, and having a north pole on an inner periphery (fig. 12; ¶ 0057-0058; each pole is comprised of one semicircular magnet with its concave side facing the coils), and 
the south magnetic pole [10] includes: 
a tenth permanent magnet [10] that is a permanent magnet having an arc shape in cross section with a [distance from the coils] increasing toward a center in the axial direction, and having a south pole on an inner periphery (fig. 12; ¶ 0057-0058; each pole is comprised of one semicircular magnet with its concave side facing the coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the annular magnets of Watanabe as arc-shaped permanent magnets as taught by Nakayama, in order to provide a flux-concentrating structure formed from a single pole magnet, reducing the number of components and assembly steps, and thereby reducing the cost of the linear motor (¶ 0060 of Nakayama).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Soderberg (US 2017/0126087 A1), hereinafter referred to as “Soderberg”.
Regarding claim 6, Watanabe discloses the tubular linear motor according to claim 1, as stated above, wherein the yoke [65] is formed by a magnetic body [65] of the tubular member [12,65] formed of a magnetic body [65] (fig. 18; ¶ 0075; the tubular member, as best interpreted, is comprised of the yoke [65] shown in fig. 18 and the back yoke [12] shown in fig. 4B), 
the north magnetic pole [21n] and a south magnetic pole [21s] are embedded in thickness of the tubular member [12,65] (fig. 18; the magnets are held within the radial extents of the tubular member), 
the north/south magnetic poles include cylindrical permanent magnets (fig. 4A). 
Watanabe does not disclose the north and south poles including the magnet arrangements as recited.
Soderberg discloses a motor comprising a field magnet having north and south magnetic poles (fig. 2D), the north magnetic pole [n] includes: 
a pair of seventh permanent magnets [7] that is a permanent magnet having a [distance from the coils] of one end smaller than a [distance from the coils] of another end and having a north pole [n] on an inner periphery (fig. 2D; ¶ 0193; each pole comprises a pair of magnets forming a V-shape), 
the pair of these seventh permanent magnets [7] with ends on a large [distance from the coils] side abutting each other (fig. 2D), 
the south magnetic pole [s] includes: 
a pair of eighth permanent magnets [8] that is a permanent magnet having a [distance from the coils] of one end smaller than a [distance from the coils] of another end and having a south pole [s] on an inner periphery (fig. 2D; ¶ 0193; each pole comprises a pair of magnets forming a V-shape), and 
the pair of these eighth permanent magnets [8] with ends on a large [distance from the coils] side abutting each other (fig. 2D).
 
    PNG
    media_image4.png
    190
    410
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the annular permanent magnets of Watanabe in a V-shaped array as taught by Soderberg, in order to concentrate magnetic flux within each pole thereby increasing the flux density transmitted to the coils and improving the motor torque capacity (¶ 0063 of Soderberg).
Allowable Subject Matter
Claim(s) 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, and all claims dependent thereon, the prior art does not disclose, inter alia, the tubular linear motor according to claim 4, wherein the tubular member has slits provided between the north pole and the south pole of an inner periphery.
While the prior art discloses various arrangements of both linear and rotary devices having slits or recesses in between the magnetic poles, no such slits are disclosed in combination with a tubular member or magnet structure, particularly one having a magnet structure of main and auxiliary magnets disposed at different diameters, as recited in claim 4.  Thus, the combination of the magnet structure in claim 4 and the slits of claim 5, as shown in figure 7 of the application, is neither anticipated nor rendered obvious by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Shikayama et al. (US 2012/0049657 A1) discloses a linear motor having coils disposed in slots opposed to magnets arranged in a Halbach array.
Toyota et al. (US 2011/0012440 A1) discloses a tubular linear motor having various arrangements of magnets arranged in Halbach arrays, some arrays having main and auxiliary magnets disposed at different diameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834